Citation Nr: 1518394	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include as secondary to residuals of a shell fragment wound to the neck.

2.  Entitlement to service connection for residuals of a shell fragment wound to the neck.

3.  Entitlement to service connection for a cervical spine condition, to include as secondary to residuals of a shell fragment wound to the neck.

4.  Entitlement to service connection for left leg neuropathy, to include as secondary to a low back condition.

5.  Entitlement to service connection for a bilateral hand condition, to include as secondary to a cervical spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966 and from March 1967 to November 1974, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The claim of entitlement to service connection for residuals of a shell fragment wound to the neck was previously denied in a final May 1975 rating decision, and the claim of entitlement to service connection for a low back condition was previously denied in a final October 1992 rating decision.  However, relevant service records were subsequently received from the service department and from the Veteran.  Specifically, in October 1992, after the rating decision denying entitlement to service connection for a low back condition, service treatment records from the Washington National Guard dated from 1975 to 1992 were received and associated with the claims file.  Additionally, in September 2009, the Veteran submitted copies of awards dated in 1967 and 1984 that described wounds received during service in Vietnam.  As a result, those issues are adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back condition, entitlement to service connection for a cervical spine condition, entitlement to service connection for left leg neuropathy, and entitlement to service connection for a bilateral hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A shell fragment wound to the neck with retained foreign body was sustained during combat in active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a shell fragment wound are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for residuals of a shell fragment wound is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he sustained shell fragment wounds in combat in Vietnam when he was shot by sniper fire and shrapnel penetrated his neck.  The Veteran testified that he sought medical treatment from the corpsman after the injury.  See May 2010 RVSR Hearing Transcript; March 2014 Board Hearing Transcript.

Although the Veteran's service treatment records show no treatment for residuals of a shrapnel injury to his neck, and a March 2011 VA examination did not detect any residual scars on physical examination of the neck, a November 2006 X-ray of the cervical spine revealed "tiny metallic particles projecting in the soft tissues posterior to the upper spine."  

Although the Board acknowledges that the November 2006 X-ray showing the retained fragments predates the Veteran's June 2009 claim for service connection, in light of the fact that the fragments were retained for almost 40 years after the injury, the Board presumes that the fragments were still retained in the Veteran's neck in 2009.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current disability.  

Moreover, the evidence reflects that the Veteran had extensive combat in Vietnam.  Specifically, the Veteran was awarded a Purple Heart, a Combat Action Badge, and a Vietnamese Cross of Gallantry.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

Applying the Federal Circuit decision in Reeves to this case, the Board will concede that the foreign metallic particles in the Veteran's neck were sustained during combat in service.  Any doubt in this regard is to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 214); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for residuals of a shell fragment wound with retained foreign body is therefore granted.


ORDER

Entitlement to service connection for residuals of a shell fragment wound with retained foreign body is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that his cervical spine condition and low back condition are due to injuries he sustained in combat in Vietnam when he was shot by sniper fire in the back while wearing a flak jacket and shrapnel penetrated his neck.  The Veteran also asserts that after being shot, he hit his head and neck on the hatch of the tank as he attempted to duck down to avoid the gunfire.  See May 2010 RVSR Hearing Transcript; March 2014 Board Hearing Transcript.  The Veteran also contends that his low back and cervical spine condition are secondary to his now service-connected shell fragment wound residuals.  Finally, the Veteran contends that his left leg condition and his bilateral hand condition are secondary to his low back and cervical spine conditions, respectively.

Service treatment records do not document any injuries sustained due to the aforementioned sniper incident.  However, evidence reflects that the Veteran had extensive combat in Vietnam.  Specifically, the Veteran was awarded a Purple Heart, a Combat Action Badge, and a Vietnamese Cross of Gallantry.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of back and neck injuries.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Post-service treatment records are silent for complaints related to the Veteran's claimed conditions until July 1992 when he complained of low and mid-back pain and neck stiffness.  See Johnson Chiropractic Clinic Treatment Records.  Thereafter, the Veteran was treated periodically for low back and cervical spine conditions.  A November 2006 X-ray of the cervical spine revealed "tiny metallic particles projecting in the soft tissues posterior to the upper spine."  In an October 2009 letter, the Veteran's private physician, J.F., indicated that he had been treating the Veteran since 1992 for complaints of recurring lower back to leg pain, along with neck and dorsal pain extending to the arms and legs.  J.F. further indicated that the incident of being struck twice in the back with small arms fire which threw the Veteran forcefully into the edge of the turret of his vehicle "may have been the precipitating incident in his continuing back and extremity symptoms."

During the May 2010 RVSR hearing, the Veteran testified that ever since the in-service injury in 1965, he gets "hot spots" of pain in his neck.  The Veteran further indicated that from 1965 to 1992, he did not seek medical treatment for the pain, but rather self-treated with over-the-counter pain medications.  

The Veteran was afforded a VA examination in March 2011; however, no etiology opinion was provided regarding the Veteran's claimed conditions.  Thereafter, in April 2011, the RO obtained an independent medical opinion from a different VA examiner.  After reviewing the record, the April 2011 examiner opined that "it is less likely than not that this veteran's current back condition is due to the rounds received in the back forcing him against the edge of a tank turret."  The examiner's rationale was that the Veteran's "shrapnel injury was not significant enough for him to require medical treatment for his back or neck in the service."  The examiner also opined that because the Veteran incurred other low back injuries before and after service, "the veteran's current back condition is at least as likely as not due to his intercurrent injury."  

With regard to the Veteran's cervical spine condition, the examiner noted, incorrectly, that the Veteran first sought treatment for a neck problem in 2006.  The examiner concluded that "because this veteran's shrapnel injury to his neck was likely superficial and there is no evidence of any treatment for his shrapnel fragment wounds or neck injury in service, it is less likely as not that this veteran's cervical spine condition is due to the metallic particles retained in the neck from a shell fragment in service."  Regarding the Veteran's left leg and bilateral hand conditions, the examiner opined that the Veteran's left leg neurological symptoms are at least as likely as not due to his back condition and that the Veteran's bilateral hand condition is at least as likely as not due to his cervical spine condition.   

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the April 2011 VA examiner based her negative nexus opinion exclusively on a lack of evidence of treatment for a back or neck condition while in service, or for many years after service, without considering the many lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Moreover, the examiner's observation that the Veteran did not seek treatment for a neck condition until 2006 is contrary to the evidence of record, which shows that the Veteran has been receiving treatment for a neck condition since 1992.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the April 2011 opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent lay evidence of symptoms ever since service and medical evidence of treatment for a neck condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  In light of these circumstances, and in light of the fact that the Veteran has now been granted service connection for residuals of a shell fragment wound to the neck, the Veteran should be afforded another VA examination to assess the nature and etiology of the Veteran's claimed conditions.  38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

With regard to the issue of service connection for a cervical spine condition, a low back condition, a left leg condition, and a bilateral hand condition, all on a secondary basis, the Board notes that the Veteran has not yet been provided with secondary service connection VCAA notice.  Additionally, the issues of entitlement to service connection for a left leg condition and a bilateral hand condition on a secondary basis are inextricably intertwined with the issues of service connection for a low back condition and a cervical spine condition and are deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, as the record indicates that the Veteran receives ongoing private and VA treatment for the conditions on appeal, any updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA compliant notification letter that includes notice regarding how to establish secondary service connection.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the conditions on appeal dated from October 2013 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back and cervical spine conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset in service or is related to any in-service disease, event, or injury, to include being shot in the back while wearing a flak vest.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition was (1) caused by or (2) aggravated by the Veteran's service-connected residuals of a shell fragment wound to the neck with retained foreign body.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's low back condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed cervical spine condition had its onset in service or is related to any in-service disease, event, or injury, to include a shrapnel injury and the Veteran hitting his head and neck on the hatch of the tank.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed cervical spine condition was (1) caused by or (2) aggravated by the Veteran's service-connected residuals of a shell fragment wound to the neck with retained foreign body.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's cervical spine condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, the Veteran's lay statements, and any other relevant information.

The examiner should also specifically review and comment on the October 2009 opinion of the Veteran's private physician, Dr. J.F.., who indicated that the Veteran's low back and cervical spine conditions may have been precipitated by the in-service injury.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. J.F.'s findings.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


